—Appeal from a judgment of the Supreme Court (Ellison, J.), entered November 12, 1998 in Chemung County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.Following his conviction for various felony offenses pursuant to multiple indictments, petitioner commenced the instant petition for a writ of habeas corpus contending, inter alia, that he was denied the effective assistance of counsel. Supreme Court dismissed the petition and we affirm. The issues advanced by petitioner have been or could have been raised in his pending direct appeal or in a CPL article 440 motion (see, People ex rel. Brown v Commissioner of N. Y. State Dept. of Correctional Servs., 252 AD2d 602). Furthermore, we find no circumstances warranting a departure from traditional orderly procedure (see, id.), notwithstanding petitioner’s contention to the contrary.Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.